Citation Nr: 1733505	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  91-51 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Entitlement to service connection for a left knee disability

2. Entitlement to compensation under 38 U.S.C. § 1151 (as in effect prior to October 1, 1997) for left knee disability, claimed as due to VA treatment from August 1986 through October 1987.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 and October 1974.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 1991 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO) (Agency of Original Jurisdiction (AOJ)).

During the pendency of this appeal, the Veteran's claims file was transferred to the jurisdiction of the St. Petersburg, Florida RO, which certified the case for appellate review.

In July 2010, May 2012, February 2013, May 2014, and September 2015, the Board remanded the appeal for further development.  

In a December 2016 decision, the Board remanded the appeal for further development, specifically to gather medical records and to schedule the Veteran for a VA examination. The AOJ scheduled the Veteran for a medical examination in May 2017. The Veteran failed to report for his examination. 

Following the remand and the Veteran's failure to report, the AOJ re-adjudicated the claim and denied service connection for left knee disability, as well as the 38 U.S.C. § 1151 claim, in June 2017.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded this claim, in part, to obtain additional VA clinic records. A review of these records discloses that, in August 1984, the Veteran reported a history of treatment for stress related musculoskeletal pain at a VA facility in Hawaii. It appears from the record that the Veteran lived in Hawaii between 1974 and 1977. These potentially records, which are not associated with the claims folder, are deemed within VA's constructive possession and must be obtained prior to any further adjudication. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

On remand, the Veteran should be afforded an additional opportunity to attend an ordered VA examination for which he previously failed to report. The Board is aware that usually under such circumstances, the claim must be rated based on the evidence of record, (as the examination was scheduled in conjunction with an original compensation claim). 38 C.F.R. § 3.655. However, the Board finds that a remand for another attempt to have the Veteran be examined is necessary (as the competent evidence of record in this matter is insufficient to allow the Board to render a decision in this matter without detailed clarification through a VA examination) of the etiology of the Veteran's left knee disability. In the alternative, the AOJ should attempt to obtain the needed opinion through record review only.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder the reported treatment records at a VA facility in Hawaii between approximately 1974 and 1977. Additionally, update the record with recent VA treatment records.

2. Arrange for examination of the Veteran by an orthopedic surgeon to ascertain the nature and likely cause of his left knee disability/disabilities and, in particular, whether any were caused or aggravated by his military service or by VA treatment provided (or withheld) in 1986 and 1987. The Veteran's claims file (to include this remand and all development sought above) must be reviewed by the examiner in conjunction with the examination. If the Veteran fails to report for examination, the AOJ should obtain opinion based upon review of the records. The examiner should provide an opinion that responds to the following:

   (a) Please identify (by medical diagnosis) each left knee disability found or shown by the record at any point from November 1985 to the present.

   (b) Is there clear and convincing evidence that the Veteran does not have (and has not had during the pendency of this appeal) a left knee disability due to any combat experiences during service? The examiner is advised that the Veteran is competent to report injury during active service. The examiner is asked to comment, from a medical perspective, on any conflicting evidence of record regarding the cause of the Veteran's left knee disability. (See, e.g., September 1986 VA treatment record (noting November 1985 treatment for arthritis and denying any precipitating injury); October 1986 VA treatment record (noting injury in bike accident 4 months prior); September 1987 VA treatment record (noting twisted knee in November 1985 and 1 year of painful knee following injury jumping in and out of jeep at work); October 1987 VA treatment record (noting pain and swelling after on-the-job injury); May 2007 claim (asserting injury jumping from a helicopter); and September 2010 statement (asserting several days of swelling after the in-service injury with spontaneous recurrence in 1986)). 

   (c) Is it at least as likely as not (defined as a 50% or greater probability) that the Veteran has (or during the pendency of this appeal has had) any left knee disability due to any non-combat incident of active service?  The examiner is advised that the Veteran was AWOL for an extended period of time prior to his separation from service in 1974; consequently, the absence of pertinent STRs during that time is not determinative.

   (d) With respect to all left leg disability/disabilities found or shown at any time during the period at issue, please opine whether it is at least as likely as not (defined as a 50% or greater probability) that such was either caused or aggravated beyond the natural progression by (increased in severity due to) treatment provided by VA in 1986 and 1987 (i.e., prior to and after an October 1987 surgical procedure)? The examiner must specifically comment on the Veteran's assertion that he has additional disability due to VA's failure to properly diagnose his left knee disability in a timely fashion, resulting in delay of necessary surgical treatment, or as a result of VA's failure to provide appropriate postsurgical care, to include appropriate care instruction or physical therapy.  In so doing, the examiner is asked to comment on the September 1986 record noting November 1985 treatment for arthritis, any relevant records added to the claims file pursuant to the development ordered above, and the December 2015 VA medical opinion (that conservative treatment was appropriate given the diagnostic tools available at the time treatment was provided.) (The examiner is advised that the Veteran's prior assertions that he was not advised to stay off his knee prior to surgery are contradicted by the medical record, showing noncompliance with such instruction, and a September 2013 statement, in which the Veteran acknowledges that bed rest was recommended.)

   (e) If any left leg disability is determined to be unrelated to service or to VA treatment provided in 1986/1987, please identify the causal factor(s) considered more likely.

In responding to the above questions, the examiner should comment on all prior opinions of record, expressing agreement or disagreement with each. The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate. If the requested opinion cannot be provided without resort to speculation, the examiner must explain why that is so.

3. The AOJ should then review the record and readjudicate the claims. If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

